Citation Nr: 1626861	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1963 to June 1966.  The Veteran also had reserve service in the National Guard from January 1974 to January 1999 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A December 2008 rating decision denied the Veteran's claim of entitlement to service connection for diabetes; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the December 2008 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for diabetes.

2.  The Veteran's currently diagnosed hypertension neither began during nor was otherwise caused by his active service, and it has not been alleged or shown that his hypertension began during a period of active duty for training.

3.  The Veteran's currently diagnosed erectile dysfunction neither began during nor was otherwise caused by his active service, and it has not been alleged or shown that his hypertension began during a period of active duty for training.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision which denied entitlement to service connection for diabetes is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in February 2016.

No VA examination was requested in relation to the issues of service connection for hypertension or erectile dysfunction.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that the Veteran's hypertension or erectile dysfunction had their onset either during active service or within one year of separation from active service or competent evidence even suggesting that his hypertension or erectile dysfunction may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's hypertension or erectile dysfunction either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim

The Veteran's claim of entitlement to service connection for diabetes was most recently denied by a December 2008 rating decision.  The Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to diabetes within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

At the time of the December 2008 rating decision, the evidence of record included service treatment records, VA treatment records, and private treatment records.

In a statement received in May 2011, the Veteran sought to have his previously denied claim for diabetes reopened. 

The medical evidence dated after December 2008 consists of diabetic treatment records dated between January 2009 and March 2014.  However, the new medical records do not document any sort of nexus between the Veteran's current diabetes and his active service.  However, it was already accepted at the time of the Veteran's previous denial that he had diabetes mellitus.  As such, records simply showing treatment for diabetes mellitus do not constitute new evidence.
 
Moreover, ongoing treatment records are generally insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

The Veteran testified at his February 2016 hearing that he was diagnosed with diabetes in 1993.  He asserted that while he was not stationed in Vietnam during his active service or reserve service, he interacted with soldiers that had returned from Vietnam, inferring herbicide exposure.  This assertion is not new as the Veteran made the same assertion in his July 2008 claim for service connection.  As such, the Veteran's testimony is not considered new because the information contained in it was already known and considered by the previous adjudication of the claim, when VA declined to extend the herbicide presumption to the Veteran.

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is either not new in that the information submitted was already known at the time of the previous denial, or the evidence was not material in that it did not show a nexus between the Veteran's currently diagnosed diabetes and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since December 2008 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

It is important for the Veteran to understand that even if the Board reopened the claim, he must provide medical documentation that his diabetes was either due to his active service in the 1960s or directly due to a period of ACDUTRA, which the Veteran has not asserted.  Thus, even if the Board reopened the claim, the record does not contain evidence that his diabetes was incurred in active duty or ACDUTRA. 

Accordingly, the claim to reopen the previously denied claim of service connection for diabetes is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

The Veteran is seeking service connection for hypertension and erectile dysfunction, which were denied by June 2012 and July 2013 rating decisions.

The Veteran's STRs do not show any complaints, symptoms, or diagnoses of hypertension or erectile dysfunction during his active service.  The Veteran does not contend otherwise.   

The Veteran's medical records show that he was first diagnosed with hypertension in the early 1990s, over 30 years after his separation from active service.

The Veteran asserts that he was exposed to herbicides through interactions with soldiers returning from Vietnam.  He also asserts that his erectile dysfunction is secondary to his hypertension medications.  The Veteran does not assert that his hypertension was due to his active service or any specific period of ACDUTRA or INACDUTRA.  Moreover, even if hypertension began on inactive duty for training, as a disease, service connection would not be warranted. 

In addition, the Veteran has not submitted any evidence supporting his contention that his hypertension is due to interactions with other solders that were presumably exposed to herbicides in Vietnam.  VA has not extended the presumption of herbicide exposure to include contact with individuals that were exposed to herbicides.  Moreover, the Veteran has not identified any scientific basis for concluding that he was exposed to herbicides simply be being in proximity of those who had served in Vietnam, and he has not advanced any actual knowledge of having been exposed from such contact.

Moreover, the Veteran is not shown to have the medical training or expertise to address the etiology of hypertension as such is a medically complex question.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's hypertension.

Here, the Veteran has stated that his hypertension was due to herbicide exposure through interactions with soldiers returning from Vietnam.  However, there is no medical literature supporting this assertion.  Furthermore, the Veteran has not specifically identified any period of ACDUTRA during which he was specifically diagnosed with hypertension.  Finally, as the Veteran's hypertension is not found to be service connected, his erectile dysfunction, which he alleges is secondary to his hypertension, is likewise not found to be service connected.

Accordingly, the criteria for service connection have not been, and the Veteran's claims are denied.


ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for diabetes is not reopened.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


